359 U.S. 905
79 S. Ct. 581
3 L. Ed. 2d 570
UNITED MINE WORKERS OF AMERICA et al., petitioners,v.BENEDICT COAL CORPORATION.
No. 563.
Supreme Court of the United States
February 24, 1959

Messrs. Welly K. Hopkins, Harrison Combs, Willard P. Owens and M. E. Boiarsky, for petitioners.
Mr. Fred B. Greear, for respondent.


1
Petition for writ of certiorari to the United States Court of Appeals for the Sixth Circuit granted limited to question 1 presented by the petition for the writ which reads as follows:


2
'1. Where (1) the settlement of disputes section of collective bargaining agreements antedating 1950 provided that Mine Workers shall not engage in a work stoppage pending settlement of disputes under grievance machinery procedures and such agreements contained other 'no strike' clauses, and (2) under the Labor Management Relations Act, 1947,4a the right to strike became a bargainable subject, and (3) in 1950 UMW and coal operators signatories to the National Bituminous Coal Wage Agreement of 1950, deleted such clauses therefrom and expressly covenanted that the 'no strike' clauses in prior agreements were rescinded and made null and void, and (4) signatories to such 1950 Agreement covenanted that stoppages, as well as disputes, shall be settled exclusively under grievance machinery procedures set forth in such contract, is a stoppage of work pending settlement of a dispute cognizable under the grievance machinery



4a
 The Labor Management Relations Act, 1947, is herein called the "Act."